Citation Nr: 1147399	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  09-31 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The appellant served in the Army National Guard of Minnesota from November 1954 to November 1966, with multiple dates of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The appellant appeared for a Travel Board hearing in July 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that in denying his claims, VA has not provided the appellant with notice of what evidence and information needs to be provided before service connection can be established.  In this regard, the Board notes that service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Under 38 U.S.C.A. § 101(22) (a) and (c) (West 2002), ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  38 C.F.R. § 3.6(c) (2011).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Therefore, for disorders claimed to have been incurred or aggravated during ACDUTRA or INACDUTRA, the appellant must establish a service-connected disability in order to achieve status as a veteran.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  On remand, VA should inform the appellant of the provisions of the law/regulations applying to service connection for disabilities claimed as due to ACDUTRA or INACDUTRA as a member of the Army National Guard.

Moreover, although certain chronic diseases such as sensorineural hearing loss may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active duty, this presumption does not apply to ACDUTRA or INACDUTRA claims.  38 U.S.C.A. §§ 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Initially, the Board points out that only selected service personnel records appear to have been associated with the claims file.  In response to an October 2009 letter, the appellant furnished records of his service from the Army National Guard of Minnesota in October 2009.  It does not appear that the RO ever contacted the Army National Guard of Minnesota specifically for a copy of the appellant's Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ) to ascertain his dates of ACDUTRA and INACDUTRA and whether there may be a determination that the appellant suffered an injury (i.e., acoustic trauma) during his National Guard service.  Generally, the OMPF/MPRJ contains copies of any physical profiles and/or line of duty determinations.  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Given the governing legal authority, set forth above, VA should undertake appropriate action to verify the dates of active duty, ACDUTRA and INACDUTRA for the appellant's National Guard service.  38 C.F.R. § 3.159(c)(2) (2011).  

Additionally, in a July 2010 statement, a private doctor noted that the appellant had seen an audiologist two years earlier.  During his July 2010 hearing, the appellant confirmed that he underwent a 2009 audiological examination in Ortonville, Minnesota.  The claims file is devoid of post-service audiology records, other than the report of an April 2009 VA examination and a July 2009 addendum.  Efforts should be made to obtain further audiology records.  38 C.F.R. § 3.159(c)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Make an attempt to obtain copies of the appellant's Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ) to ascertain and verify all periods of ACDUTRA and INACDUTRA in the Army National Guard.  In doing so, VA should contact the National Personnel Records Center (NPRC), the Department of the Army, the Adjutant General of the State of Minnesota, Defense Financial Accounting Service (DFAS), the Defense Personnel Records Imaging System (DPRIS), and any other appropriate records repository.  In contacting any records custodian, provide copies of the appellant's NGB Forms 22 and 23.  

VA is reminded that it should continue efforts to procure the relevant records relating to the appellant's Army National Guard until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  To the best of it abilities, VA should make a list of the appellant's actual periods of ACDUTRA and INACDUTRA in the Army National Guard and provide it to each of the VA examiners.  All efforts to verify these dates should be documented in the claims file.  Copies of all requests/responses should be associated with the claim file.  If any records sought are not obtained, notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  Send a letter to the appellant and his representative explaining that he must establish a service-connected disability in order to achieve status as a veteran and that service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by INACUDUTRA.  Also, request that the appellant provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  In particular, ask him to identify and provide authorization for release of records for a private audiological evaluation performed in 2009 and to ascertain whether any private audiological evaluations performed was conducted by a state-licensed audiologist and whether the controlled speech discrimination tests complied with the Maryland CNC requirements.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the issues on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, furnish to the appellant and his representative a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


